DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the remarks filed 3/9/22. THIS ACTION IS FINAL. Claims 1-2, 6-9, 13-16, and 20 are pending of which claims 1, 8 and 15 are in independent form.  
Examiner's Note: Examiner has cited particular paragraphs and/or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buckley ET (“Buckley”, US 2008/0300967 A1) and Plantec ET (“Plantec”, US 7,253,817 B1) and Hameen-Anttila (“Hameen-Anttila”, US 2009/0006188 A1) and Craner (“Craner”, US 2010/0122293 A1) and Gupta (“Gupta”, US 2004/0073947 A1).
Claim 1: Buckley teach, a method comprising:
sending a media item from a hosting server to a participant device (FIG. 1 illustrates an embodiment of a system for delivering marketing interactions, P32);
receiving, at the hosting server from the participant device, time-stamp information indicating an interaction time associated with a participant interaction with the media item (The packet 112 contains the following: unique identifier (Unique ID114) for the user of the wireless device 102; current campaign information (Campaign ID122), including an identifier for the current marketing campaign; cached marketing data (Usage Info 116) containing a time stamp information, P34-36);
in response to receiving the time-stamp information: determining, from the time-stamp information, the media item corresponding to a portion of the media item streamed to the participant device prior to the interaction time (at a minimum, the cached marketing data is the timestamp of the current marketing interaction being displayed … content type information (Demo Flag 124) for providing information on the state of the content, P36-38);
determining (the server 108 will determine the appropriate marketing interactions a user will have, P77), based on the consumed portion of the media item, whether to transmit survey content to the participant device (These factors may include one or more of the following: No brand conflict; User has not previously completed this defined campaign -consumed portion-, P77);
and in response to determining that survey content is to be presented, transmitting the survey content to the participant device (The server 108 then processes the packet 112 and returns a packet 128 to the wireless device 102 containing a list of identifiers and data to be displayed for the wireless device application 106, P44);
but does not explicitly teach,
streaming the media item from the server;
However, in an analogous art, Plantec teach, a virtual human interface for conducting survey questioning comprises a system and method which may include a script file which may include survey question data (Abstract), and further teach, streaming the media item from the server (The survey server 300 responsively transmits a data stream comprising, for example, voice data and graphic frames representing a character communicating information, such as, for example, the movement of lips (lip-synch frames) to simulate a talking human, CL18:43-65). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Plantec, in Buckley to provide streaming feature. Motivation to combine comes from Buckley, who clearly teaches user interaction with the server that can be enhanced by adding streaming service to improve user interaction.
Furthermore, neither Buckley nor Plantec explicitly teach,
determining, from the time-stamp information, a consumed portion of the media item.
However, in an analogous art, Hameen-Anttila teach, a virtual human interface for conducting survey questioning comprises a system and method which may include a script file which may include survey question data (Abstract), and further teach, determining, from the time-stamp information, a consumed portion of the media item (The time stamp 618 provides an indicator of at least when the user of the terminal 606 may have had the ad material presented to them.  The time stamp 618 may be simple data/time integer, or may include additional data, such as how long the user may have been exposed -consumed portion- to the ad, local time zone, etc. The illustrated data values 614, 616, 618 are merely exemplary, and many variations are possible, P75). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Hameen-Anttila, in modified Buckley to determine consumed portion of media feature. Motivation to combine comes from Buckley, who clearly teaches user interaction with the media (content type information (Demo Flag 124) for providing information on the state of the content, P38); that can be expanded to include determining consumed portion of the media.  Nevertheless, neither Buckley nor Plantec nor Hameen-Anntila show that the time stamp information is received at the hosting server per se.  Craner though does show time stamp information is received at a hosting server during a time the media item is being streamed to the participant device (para 98, 104-105 shows time stamps received at the host as feedback is requested while the media item is streamed), in which the consumed portion is determined by time stamps denoting start and stop actions (para 28 shows the time stamps of start/stop location which determine the viewed/ consumed portions).  It would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Craner, in modified Buckley to determine consumed portion of media feature. Motivation to combine comes from Buckley, who clearly teaches user interaction with the media (content type information (Demo Flag 124) for providing information on the state of the content, P38); that can be expanded to include determining consumed portion of the media, such as during feedback requests in Craner.  
The modified Buckley show transmitting the survey based on the consume portion information, and also Plantec determines transmitting a survey based on response information in CL31-32:63-10.  Specifically, Plantec shows transmitting first survey content in response to determining that the threshold pop-up percentage has not been satisfied In a preferred embodiment (survey questions are presented, and in one embodiment the survey need not be completed, CL 32:5-25), and transmitting second survey content, different from the first survey content, in response to determining that the threshold pop-up percentage has been satisfied (based on matching the user response to an expected response, a second clarified survey question may be sent, CL 32:25-67 and CL 33:1-30).   Nevertheless, neither Buckley nor Plantec nor Hameen-Anttila nor Craner show that a conditional transmission is made based on whether the consumed portion satisfies a threshold pop-up percentage.  Gupta however does show determining a transmission conditional on whether a consumed portion satisfies a threshold pop-up percentage (para 77 shows an advertisement is transmitted conditional on whether the percentages of amount of media content watched reaches a threshold amount).  It would have been obvious to a person with ordinary skill in the art to have this in the modified Buckley, especially as modified by Plantec, Hameen-Anttila, and Craner, because it would provide a basis using time stamp information of media consumed to determine whether to transmit a survey.  

Claim 2: Buckley teach, wherein the participant interaction with the media item includes: a participant making a selection to at least temporarily stop playback of the media item (However, there is a possibility that the user stops using the application 106 before the stored information is sent to the server 108 for logging.  The inventive approach for connecting to the server 108 every time allows for real-time reporting of the marketing interactions as well as for all license details, P69).

Claim 6 is similar in scope to claim 1, and therefore rejected under similar rationale. Furthermore, Buckley teach, use of multiple devices (The method and system of the invention deliver rich, user interactive, non-intrusive, relevant marketing to consumers on wireless devices, P27) and Plantec further teaches, streaming a plurality of media (The survey server 300 responsively transmits a data stream comprising, for example, voice data and graphic frames representing a character communicating information, such as, for example, the movement of lips (lip-synch frames) to simulate a talking human, CL18:43-65). Motivation to combine is same as in claim 1.

Claim 7:  Buckley teach, wherein: the time-stamp information includes a time stamp representing an elapsed time between presentation of a designated portion of the media item and occurrence of an event associated with the participant device (cached marketing data (Usage Info 116) containing a time stamp information for current and previously seen marketing interactions that the server 108 has not yet been updated on; at a minimum, the cached marketing data is the timestamp of the current marketing interaction being displayed … a timestamp identifier (Timestamp 166) including a timestamp for an activity on the device 102.  All activities performed on the device 102 are time stamped.  The timestamp represents the time the user performed the action, P33-43).

Claim 8 is similar in scope to claim 1, and therefore rejected under similar rationale. Furthermore, Buckley teach, a system (FIG. 1 illustrates an embodiment of a system for delivering marketing interactions, P12)

Claim 9 is similar in scope to claim 2, and therefore rejected under similar rationale.

Claim 13 is similar in scope to claim 6, and therefore rejected under similar rationale.

Claim 14 is similar in scope to claim 7, and therefore rejected under similar rationale.

Claim 15 is similar in scope to claim 1, and therefore rejected under similar rationale. Furthermore, Buckley teach, a participant device, including a processor and associated memory, the participant device coupled to the hosting server via a communications network (The wireless device 102 includes an application 106 and a graphic user interface (GUI) 104.  The server 108 has access to a database 110 for storing marketing components, campaign logic, business rules, access rights to content and usage tracking of wireless device applications.  The wireless device 102 can be a mobile phone, a personal digital assistance, or some other apparatus with wireless communication capabilities, P32); the participant device configured to execute a survey provided by the hosting server (After displaying the splash image, the wireless device application 106 checks the information returned by the server 108 if a question/answer survey (step 1208) is to be displayed, P117), wherein executing the survey includes: generating time-stamp information associated with participant interactions with the survey (current campaign information (Campaign ID122), including an identifier for the current marketing campaign; cached marketing data (Usage Info 116) containing a time stamp information for current and previously seen marketing interactions that the server 108 has not yet been updated on, P35-36); transmitting the time-stamp information to the hosting server (the wireless device 102 sends a packet 112 to the server 108, P33).

Claim 16 is similar in scope to claim 2, and therefore rejected under similar rationale.

Claim 20 is similar in scope to claim 6, and therefore rejected under similar rationale.



Response to Arguments
Applicant's arguments, filed on 3/9/22, have been considered but they are not persuasive.  Applicant argues that Craner does not show time stamp information is received at a hosting server during a time the media item is being streamed to the participant device.  However, Craner does show the time stamps such as noted in para 105 and uses this to determine the portions being viewed, as described for example in para 28.  The start/stop time information is included in the set of attributes that Craner sends to the server as part of feedback.  Applicant argues that tracking start and stop actions/events does not necessarily require time stamps, and that Craner simply discloses identifying locations within a media item at which start/stop actions occurred; however Craner states in para 105 that time stamps indeed may be used to determine the attributes, and this thus would include the start/stop tracking information.  Also, tracking a start and stop location within media is indeed a form of a time stamp – the “location” per se is a location within the timespan of the media.  Applicant mentions that Craner does not use timestamps “without knowing an exact time that the stop/start action occurred.”  This remark is confusing – applicant’s claim language does not recite anything about a level of precision to the time stamp, but merely recites “time-stamp information,” and as noted Craner shows using time stamp information. Also, if applicant is trying to infer a time of day as opposed to a relative time within a media stream, then: a) Craner once again does show time stamps in para 105.  Applicant does not recite more than this; if applicant intends to mean a distinction about the type of time stamp, then this would need to be amended into the claim language.  b) Nevertheless, applicant should bear in mind that given Craner’s ability to measure the time of broadcast and other specific times of day, then this may be a valid interpretation to Craner’s mentioning of time stamps in para 105.  But at this point, the issue is moot because applicant does not even specify this in the claim language.  c) Regardless of whether Craner shows the time stamp as a time of day or a relative time within the media (and again, both qualify as “time stamps”), nevertheless the claim language recites that the time stamp information is used to determine the consumed/viewed portion of the media – this is exactly what Craner is using its time stamp information for, namely to determine the portion(s) being viewed.  Thus, Craner indeed uses time stamp information to determine the portion(s) of media being viewed, and sends this back to the server.   


3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a) Kane (US 2009/0287574) shows monitoring a threshold of consumption of advertisement media and sending the information to a server.
	b) Baalbergen (US 2009/0232481) shows tracking time stamp information of content consumed.
	c) Nadai (US 8,560,350) shows conditional transmission of a survey.   
	d) Huffman (US 2009/0150917) shows using time stamps to determine length of time a consumer has viewed a particular multimedia program and sends the information to a server.
	e) Reid (US 2002/0112004) shows time stamps based on absolute times.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Sax whose telephone number is 571-272-4072 and Fax number is 571-273-4072.  The examiner can normally be reached on Monday-Fridays 9:30am – 6:00pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174